DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 3 , the phrase “of the lower steel embossing roll” should be –or the lower steel embossing roll--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al.(US Publication 2013/0220151) in view of Hirasawa et al.(WO 2008/069147).
Sauter et al. discloses a method and apparatus for forming an embossed paper laminate comprising two pairs of rubber and steel embossing rolls, with an upper steel embossing roll(10) matched with an upper rubber anvil roll(50) and a lower steel embossing roll(63) matched with a lower rubber embossing roll(64), a glue applicator in contact with one side of the upper embossing roll(53), and a coupling roll in contact with the upper embossing roll.(58)(Figure 10; [0062];[0074])  The reference discloses heat embossing can be used to realize complex embossing patterns but does not disclose the specifics of this heat embossing.[0070]  Hirasawa et al. discloses it is known to make a clearer pattern in a web by heating the embossing roll to 40-140C.[0062]  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the embossing rolls of Sauter et al. to anywhere in the range of 40-140C since Sauter et al. discloses using heat embossing but doesn’t describe how this is done and Hirasawa et al. shows heat embossing is performed by heating the embossing rolls.[0062]
Regarding claims 2 and 3, since Sauter et al. discloses that heat embossing can realize patterns which are complex, one in the art would appreciate it would not be required for patterns that are simple.  Thus depending on the pattern, neither, one, or both of the embossing rolls could be heated.
Regarding claim 5, it is extremely well-known and conventional in the manufacturing arts when heating a roll to heat it from the inside and therefore it would have been obvious for this reason.
Regarding claim 13, since the embossing rolls are heated, one in the art would understand the heating would occur at the same time as the embossing.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al. and Hirasawa et al. as applied to claim 1 above, and further in view of Schuler et al.(US Publication 2005/0051453).
The references cited above do not disclose heating the embossing roll from the exterior.  Schuler et al. shows it is known in the manufacturing arts to heat a roll either from the interior or the exterior.[0033]  It would have been obvious to one of ordinary skill in the art at the time of filing to heat the embossing roll of Sauter et al and Hirasawa et al. from the exterior instead of the interior since this is a known alternative in the art, providing a simple substitution of one known element for another to obtain predictable results.  
Claims 7, 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al. and Hirasawa et al. as applied to claims 1 and 12 above, and further in view of Biagiotti(US Patent 6,245,414).
Regarding claim 7, the references cited do not disclose the rubber rolls being on movable arms.  Biagiotti disclose an embossing device with pair of steel and rubber embossing rolls wherein the rubber rolls are mounted on movable arms to adjust the amount of pressure applied in the nip between the rubber and steel rolls.(Col. 4, ll. 54-58; Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to having the rubber rolls of Sauter et al. and Hirasawa et al. be mounted on movable arms so that the amount of pressure applied at the nip can be varied as shown by Biagiotti.(Col. 4, ll. 54-57)
Regarding claims 9, 10, and 15 the references cited above do not disclose the rubber roll having incisions so that a male/female coupling occurs between the rubber and steel embossing rolls.  Biagiotti discloses it is known that the embossing roll can interact with an anvil roll with an embossed surface.(Col. 4, ll. 49-52)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the rubber roll have an embossed surface so the rubber and steel rolls form a male/female coupling since Biagiotti discloses this is an alternative to a smooth roll.  While the reference does not explicitly state the embossing on the two rolls form a male/female coupling, pressure has to be applied to the web to make the web going through the nip have the pattern of the rolls and if the patterns to do not form a male/female coupling, i.e. are random, there would be no force to press the web into the pattern.
Regarding claim 10, one in the art would appreciate either the steel or rubber roll could have the raised area and the other the recessed incisions since there are only two choices thus making them obvious alternatives in the art.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauter et al., Hirasawa et al., and Biagiotti as applied to claims 1 and 10 above, and further in view of Adie et al.(US Publication 2010/0028611).
Regarding claim 8, the references cited above do not disclose the webs entering the nips so they do not wrap around the rubber roll.  Adie et al. shows an apparatus for embossing where the webs are directed to enter the nip tangentially due to directing rolls.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to direct the webs directly into the nip between the rubber and steel embossing rolls as taught by Adie since this is a known alternative to wrapping the rubber roll, resulting in a simple substitution of one known elements for another to achieve predictable results.
Regarding claim 11, the references cited above do not disclose how the rolls are connected.  Adie et al. discloses gearing the rubber and steel embossing rolls together.[0095]  It would have been obvious to one of ordinary skill in the art at the time of filing to gear the rubber and steel rolls together since this would keep them aligned and since Adie et al. teaches they are geared together.[0094]  While the reference does not disclose which is the controlling roll, one in the art would appreciate that either roll could be the controlling roll, there only being two choices.
Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Schultz et al. is a different type of embossing, Hirasawa et al. appears to be a similar type of embossing to Sauter et al. since each sheet is passed between a pair of embossing rolls.[0060]  Also, a product like that of Figure 2 cannot be formed by embossing two sheets together.  
Regarding applicant’s argument that Schultz et al. does not teach 100-200 C, it does teach 100 C, which is within the range as teaching one point within the range meets the claim.  However, Hirasawa et al., newly cited, teaches 40-140 C which overlaps applicant’s range.  A single point within a range is sufficient to meet the requirements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746